EXHIBIT 10.1

 

MASTER TERMS & CONDITIONS SUPPLY AGREEMENT (“MTC”)

 

This LOOP PET supply agreement (the “Agreement”) is made as of November 14, 2018
between:

 



 

(1) Certain Members of the Coca-Cola Cross Enterprise Procurement Group who may
enter into “Supply Agreements” (as defined below) with Supplier (each a
"Customer" and collectively, "Customers")



 

And

 



 

(2) Loop Industries, Inc., a company organised and existing under the laws of
Nevada, whose registered office is at 480 rue Fernand Poitras, Terrebonne, QC
J6Y 1Y4, Canada (“LOOP” or “SUPPLIER”) on behalf of itself and its affiliates
and manufacturing facilities designated as authorized producers of Product (each
a “LOOP Affiliate”, or collectively “LOOP Affiliates”);



 

(Customer and LOOP are hereinafter referred to collectively as the Parties and
individually as a Party).

 

RECITALS:

 



 

A. LOOP has developed an innovative technology to produce polyethylene
terephthalate (PET) from the depolymerization of PET-containing feedstock (the
“Product”).

 

 

 

 

B. Customers wish to purchase said Products from LOOP or LOOP Affiliates.

 

 

 

 

C. SUPPLIER and Customers may in the future enter into supply agreements, or
Customers may submit to SUPPLIER orders, referencing and incorporating these
MTCs (“Supply Agreements”).

 

 

 

 

D. SUPPLIER and Customers, through the Coca-Cola Cross Enterprise Procurement
Group initiative (“CEPG”), wish to acknowledge and agree to these MTCs in
anticipation of Loop or Loop Affiliates and Customers entering into Supply
Agreements.

 

 

 

 

E. The CEPG was created among authorized bottlers and other businesses
affiliated with The Coca-Cola Company (“TCCC”) for the principal purpose of
collaboration in the procurement of products by and for the members of the CEPG,
and members of the CEPG may from time to time lead in the procurement of
products from SUPPLIER for certain Customers.

 

 

 

 

F. SUPPLIER acknowledges and agrees to these MTCs.



 

NOW THEREFORE, IN CONSIDERATION of the promises and obligations contained in
these MTCs or any Supply Agreements, and in consideration of SUPPLIER and
Customers potentially entering into Supply Agreements in the future, the parties
agree as follows with respect to any Supply Agreement:

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  1

   



 

1. Supply Agreement

 

These MTCs will be incorporated into any Supply Agreements and the term of these
MTCs shall be that of the applicable Supply Agreement. These MTCs, together with
any Supply Agreement referencing and incorporating these MTCs, constitute the
entire agreement between SUPPLIER and Customer with respect to the supply of
Products (as defined below). Unless the context requires otherwise, each
reference to “Supply Agreement” in these MTCs includes these MTCs.

 

2. SUPPLIER's Affiliates and Authorized Facilities

 

The Supply Agreement applies to the supply of Products by SUPPLIER and Loop
Affiliates that are listed in Exhibit A (“Listed Affiliates”). By the execution
of these MTCs, SUPPLIER represents that Listed Affiliates consent to and intend
to be bound by these MTCs. By the execution or acceptance of a Supply Agreement,
SUPPLIER represents that Listed Affiliates consent to and intend to be bound by
the Supply Agreement. Each reference to "SUPPLIER" in these MTCs and each Supply
Agreement will include the Listed Affiliates that enters into a Supply Agreement
with Customers or Customer Affiliates. Products under the Supply Agreement may
only be manufactured by SUPPLIER and its Listed Affiliates at facilities that
are authorized by TCCC (“Authorized Facilities”) at the time of actual
manufacture and delivery. Customers hereby consent to the manufacturing of
Products by the Listed Affiliates.

 

3. Customer’s Affiliates and CEPG’s Role

 

3.1. Customer’s Affiliates

 

Customers, their principals, subsidiaries, business units, participating
affiliates, and designees receiving or using Products identified in a Supply
Agreement (“Customer Affiliates”) will be entitled to place Orders (as defined
in Section 6 below). Each reference to “Customer(s)” or “Customer Affiliate(s)”
in these MTCs and the Supply Agreement will include such entities and units
unless the context suggests otherwise.

 

3.2. CEPG’s Role

 

SUPPLIER acknowledges that: (i) the CEPG was created for the principal purpose
of collaboration in the procurement of products by and for members of the CEPG,
including the procurement of Products; (ii) a member of the CEPG will execute
these MTCs as an acknowledgement of its role as a lead in the procurement of
Products for Customers; (iii) the CEPG is not a separate legal entity, but
rather a contractual relationship among its members; and (iv) each Customer
entering into a Supply Agreement with a SUPPLIER will be solely responsible for
said Customer’s obligations under the Supply Agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  2

   



 

4. Territory

 

The Supply Agreement will apply to the sale of Products in the countries or
other geographic regions specified in the Supply Agreement (“Territory”).

 

5. Orders

 

5.1. Sales Subject to Orders

 

Sales will be subject to written orders issued by the Customer to the SUPPLIER
("Orders") pursuant to Section 6 hereunder.

 

5.2. Quantities and Dates

 

Orders will specify quantities, delivery dates and points of delivery. Any Order
that (i) specify quantities in excess of the forecasts mutually agreed between a
SUPPLIER and a Customer (the process for and substance of such forecasts, if
any, to be set forth in the individual Supply Agreement), or (ii) specify
delivery dates sooner than the lead times mutually agreed between a SUPPLIER and
a Customer in an individual Supply Agreement, if any, are subject to
confirmation by that SUPPLIER.

 

5.3. Time

 

Time is of the essence in all Orders. SUPPLIERs will promptly advise Customers
of any delay or anticipated delay in delivery or performance.

 

5.4. Terms and Conditions

 

5.4.1. Supersede Preprinted Terms in Other Documents

 

These MTCs supersede any preprinted or standard terms that may appear on any
Orders, invoices, acknowledgements, quotations or similar documents exchanged
between a SUPPLIER and a Customer.

 

5.4.2. Superseded by Supply Agreement

 

Any terms or conditions contained in a Supply Agreement that directly conflict
with these MTCs, including without limitation those identified as “Modifications
to the Master Terms and Conditions”, will supersede these MTCs to the extent of
said conflict.

 

6. General Pricing.

 

6.1. Pricing Schedule

 

Prices applicable to Orders will be as set forth in the applicable Supply
Agreement (“Prices”).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  3

   



 

6.2. Default Terms

 

Unless otherwise stated in the Supply Agreement, all Prices are [***] (Incoterms
2010).

 

The transfer of risks and transfer of title shall take place at the place of
delivery in accordance with the [***] (Incoterms 2010).

 

6 Forecast Purchase Orders and Volumes

 

6.3. Process for Forecasts and Placement of Purchase Orders for each Customer
Affiliate and corresponding Loop Affiliate SUPPLIER.

 

Customer Affiliate shall issue an initial Forecast Supply Schedule (“FSS”) [***]
indicating the volume of Product required. Customer Affiliate shall send an
updated FSS every quarter indicating a rolling 12-month forecast of the Product
volume.

 

6.3.1. LOOP Affiliate shall respond to the FSS issued by Customer Affiliate
within [***] Business Days confirming: 1) the Product volume; 2) the Product
receipt date; and 3) the Product price; in order for an FSS to be deemed
accepted.

 

6.3.2. Customer Affiliate shall place orders for Product by issuing Orders on
the fifth of each month for Orders to be delivered no less than [***] days from
the receipt of any such Orders. LOOP Affiliate shall confirm the Order within
[***] Business Days of receipt of any Order.

 

6.3.3. Customer Affiliate shall issue all FSS’s and Purchase Orders via email
to: [***] from the relevant Customer Affiliate. Customer Affiliate may request
telephone discussions with LOOP AFFILIATE by emailing a request to: [***].

 

6.4. Volume purchase– Supply Agreement

 

6.4.1. [***]

 

7. Quality

 

7.1. Process for each Customer Affiliate and corresponding Loop Affiliate
SUPPLIER to address non-conforming Product.

 

7.1.1. Customer Affiliates shall notify LOOP Affiliate of any non-conformity
within [***] business days after receipt of the Product in the event of a defect
discovered by Customer.

 

7.1.2. LOOP Affiliate shall, within [***] business days of receipt of such a
notification from a Customer Affiliate, notify Customer Affiliate in writing
whether LOOP Affiliate agrees to such non-conformity.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  4

   



 

7.1.3. LOOP Affiliate will [***] from (i) the receipt of the notification or,
(ii) if there is a disagreement between the Parties as to the non-conformity,
from the date on which the independent expert laboratory referred to below will
have established the non-conformity of such Product and made the results of the
tests showing such non-conformity known to the Parties.

 

7.1.4. Should LOOP Affiliate disagree on the non-conformity of a batch of
Product, the Parties will, within [***] of such LOOP Affiliate notification,
appoint an independent expert laboratory (appointed by mutual agreement between
the Parties, which agreement shall not be unreasonably withheld, conditioned or
delayed) who shall determine whether such Product is non-conforming. The
independent expert laboratory’s decision shall be conclusive and binding on the
Parties. The cost of such analysis will be borne by the Party in error.

 

8. Price and Invoicing

 

8.1. Price

 

8.1.1. [***]

 

Unless the contract documents specify otherwise, payment terms are [***] days
from receipt of an invoice.

 

9. Loop Logo

 

9.1. Placement on Packaging

 

9.1.1. [***]

 

10. Customs Authorization

 

10.1.1. Customers and Customer Affiliates shall obtain all the necessary customs
authorizations required to import the Products in the territories where they are
to be delivered.

 

11. Representations and Warranties

 

11.1. General representations and warranties

 

11.1.1. Each Party warrants to the other that:

 

11.1.1.1. CEPG represents that its member Customers are validly existing and in
good standing under applicable laws;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  5

   



 

11.1.1.2. CEPG represents that its member Customers have the legal right and
authority to perform the obligations under these MTC’s and any Supply Agreement
in accordance with their terms and these obligations will constitute valid and
binding obligations of that Party once included in a fully executed Supply
Agreement between a Customer and a Supplier; and

 

11.2. Specific representations and warranties in respect of LOOP

 

11.2.1. LOOP represents and warrants the following to Customers and Customer
Affiliates that the Products:

 

11.2.1.1. comply with approved specifications;

 

11.2.1.2. are of good quality, free from defects and any third-party rights;

 

11.2.1.3. are manufactured in accordance with good manufacturing practices and
in compliance with applicable law.

 

12. Intellectual Property

 

12.1. Intellectual property rights

 

12.1.1. All intellectual property rights supplied by a Party for the manufacture
of the Products are the exclusive property of that Party and the other Party
does not acquire (nor does any third party), by its activity or the performance
of its obligations hereunder, any ownership or any license or any other right
whatsoever on these intellectual property rights.

 

12.1.2. Nothing in this Agreement shall be construed as a license, assignment or
an obligation for any Party or its affiliates to grant a license or assign any
of its intellectual property rights to the other Party.

 

12.1.3. Each Party shall not use the other Party’s intellectual property rights,
including its name and logo in any internal or external publication or any
advertisement, material or otherwise, without such Party’s prior written
consent, [***].

 

13. Confidentiality

 

13.1. Mutual Undertaking

 

13.1.1. Throughout the term of this Agreement and for [***] years following its
expiration or termination, the Parties agree to keep all Confidential
Information disclosed by the other Party in connection with these MTC’s and
applicable Supply Agreement confidential.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  6

   



 

13.1.2. For the purpose of this article, the term “Confidential Information”
shall mean the terms of these MTC’s and any applicable Supply Agreement, as well
as all technical, commercial, marketing, industrial, financial and other
information, lawfully belonging to or held by one of the Parties, which is
communicated in any form whatsoever (written, orally, graphic, computerised or
otherwise) to the other Party within the scope of this Agreement, whether before
or after the date of this Agreement.

 

13.1.3. In particular, each Party undertakes:

 



 

· not to use the Confidential Information for any purposes other than to perform
its obligations under a Supply Agreement;

 

 

 

 

· to communicate the Confidential Information only to those of its staff members
who are directly and necessarily involved in the performance of a Supply
Agreement and to make the necessary arrangements (in the form of contracts or
otherwise) to ensure that such staff members strictly comply with this
confidentiality undertaking individually; and

 

 

 

 

· to take all reasonable steps in order to protect the Confidential Information
against theft, copies and all unauthorised uses and/or disclosures.



 

13.1.4. Notwithstanding the foregoing, each Party shall be entitled to
communicate to its investors, financial, legal and other advisors, the existence
of these MTC’s, and each Party shall be entitled to communicate the existence of
the applicable Supply Agreement as otherwise required by law.

 

13.1.5. Confidential Information shall not be considered as confidential if a
Party can demonstrate that:

 



 

· it was in the public domain at the date of its disclosure or has come into the
public domain at a later time, without any fault of the Party that received the
Confidential Information (this Party will then only be allowed to disclose
Confidential Information which is in the public domain); or

 

 

 

 

· it was already known to the receiving Party at the date on which it was
received (without any fault on the part of the receiving Party); or

 

 

 

 

· it was disclosed on request of an administrative authority or under applicable
laws and regulations, an enforceable settlement or a court decision. This
provision applies only to the Confidential Information that must be disclosed to
fulfil the obligation. In such a case, the disclosing Party shall inform the
other Party accordingly and use all legal means to avoid such disclosure. The
disclosure shall be limited to what is strictly necessary to comply with the
administrative request, laws or court decision; or

 

 

 

 

· it was developed independently by the receiving party without reference to the
Confidential Information.



 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  7

   



 

14. Term

 

14.1. Effective date

 

14.1.1. These MTC’s shall remain in full force and effect until five years from
[***] (the “Term”) [***].

 

[***]

 

Notwithstanding the foregoing, these MTC’s are subject to Corporate technical
approval, including but not limited to Science Regulatory Affairs physical and
sensory testing including preform production and bottle blowing.

 

14.1.2. These MTC’s and/any Supply Agreement or Order may be terminated, without
any penalty or further liability for the party exercising that termination right
on the basis set forth below:

 

14.1.2.1. breach by the other Party of a material requirement (or compliance to
Specifications – Specifications as per Exhibit B in a contract document) not
cured within [***] following notice of breach by the non-breaching Party;

 

14.1.2.2. a Force Majeure event, which prevents performance of the contract
documents for more than [***];

 

14.1.2.3. the other Party becomes bankrupt/insolvent or enters into
administration or is unable to pay its debts as they fall due or threatens to do
any of those acts or events.

 

15. Force Majeure

 

15.1. Definition

 

15.1.1. A “Force Majeure Event” means riot, war, rebellion, fire, flood, act of
God, terrorism, act of governmental authorities affecting the industry of a
Party generally, or any other event similarly beyond the control of a Party to
this contract, which makes it impossible for the affected party to comply with
the terms of the relevant contract, but excluding any:

 

15.1.1.1. failure of equipment to operate;

 

15.1.1.2. a sub-contractor (including sub-supplier) failure, not itself caused
by a Force Majeure Event;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  8

   



 

15.1.1.3. change in economic conditions or costs; and

 

15.1.1.4. labour disruption.

 

15.1.2. A Party affected by a Force Majeure Event will not be liable for any
non-compliance with the contract documents to the extent caused by the Force
Majeure Event, provided that the affected Party promptly notifies the other
Party of the event and uses commercially reasonable efforts to mitigate the
situation.

 

16. Liability

 

16.1. Neither Party shall be responsible for any indirect or consequential
damage or loss, which the other suffers as a result of the performance, breach
or non-performance by such Party of this Agreement.

 

17. Subcontracting and Assignment

 

17.1. LOOP shall be entitled to subcontract or assign all or part of its
obligations under these MTC’s to manufacturing facilities designated as
authorized producers of Product, without the prior approval of Customer.

 

17.2. [***].

 

18. Compliance with the Law

 

18.1. In performing its obligations, each Party shall comply at all times with
all applicable laws and regulations in the territories in which such obligations
are to be performed.

 

19. Independent Parties

 

19.1. These MTC’s do not consist of, amount to or create an association, a
company or a joint-venture (whether de facto or by agreement) between the
Parties or a power of attorney from either Party to the other or an agency
agreement or an employment contract.

 

20. Miscellaneous

 

20.1. Waiver

 

20.1.1. Any waiver by a Party to claim a non-compliance with the provisions of
these MTC’s or a corresponding Supply Agreement by the other Party shall be made
in writing, signed by the Party which is entitled to the benefit of such waived
provisions and shall refer to the provisions of these MTC’s the benefit of which
is waived.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  9

   



 

20.1.2. No waiver shall be deemed to or shall constitute a waiver of another
non-compliance with the same provision or a waiver of any other provisions of
these MTC’s or a corresponding Supply Agreement. No default or delay by one
Party to exercise the rights entrusted to it by the law in accordance with these
MTC’s or a corresponding Supply Agreement can be deemed to be a waiver to claim
such rights at a later stage and a partial exercise of such rights does not
prevent such Party from exercising the totality of such rights or any other
rights at a later stage.

 

20.2. Severability

 

20.2.1. If any provision of these MTC’s or a corresponding Supply Agreement are
held to be invalid in whole or in part, the validity of the remaining provisions
of the MTC’s and Supply Agreement shall not be affected. In such event, the
Parties shall, if possible, substitute for such invalid provision a valid
provision corresponding to the spirit and purpose thereof.

 

20.3. Notices

 

20.3.1. Any notice to be given by any Party to any other Party under these MTC’s
or a corresponding Supply Agreement in the context of the Project, shall be in
writing and shall be served (i) by email, (ii) by hand delivery against
acknowledgement of receipt or (ii) by express courier (Fedex, DHL, etc.) or
registered letter with an acknowledgement of receipt, sent to the address
mentioned in these MTC’s or a corresponding Supply Agreement (or to such other
address as may be notified from time to time by a Party).

 

20.3.2. The notices are deemed to be validly served as at (i) the date of email
transmission, (ii) the date of the hand delivery against acknowledgement of
receipt or (ii) the date of first presentation of the express courier or
registered letter.

 

20.4. Counterparts

 

20.4.1. These MTC’s may be executed in any number of counterparts each of which
when executed by one or more of the parties hereto shall constitute an original
but all of which shall constitute one and the same instrument.

 

20.5. Applicable law

 

20.5.1. These MTC’s and any Supply Agreements executed between a Customer and a
SUPPLIER are governed by the laws of the Province of Ontario and the federal
laws of Canada applicable therein and any disputes between the Parties arising
out of this Agreement and/or any Supply Agreement shall be settled by the
applicable courts in the Province of Ontario.

 

[***].

 

SIGNATURE PAGE FOLLOWS

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  10

   



 

IN WITNESS THEREOF, these MTC’s have been signed in two (2) originals on the
dates indicated below.

 



LOOP INDUSTRIES, INC.

   

CEPG

 

 

 

 

 

 

 

 

By:

/s/ Daniel Solomita    

By:

/s/ Bruce Eliott  

Name:

Daniel Solomita

   

ame:

Bruce Eliott

 

Title:

CEO

   

Title:

MD Plastics Packaging

 



 

Date: November 23, 2018

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 

  11

   

 

 

EXHIBIT A

 

[***]

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



  12

   



 

EXHIBIT B

 

[***]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

Classified - Confidential

 



13



 